Spina, J.
(concurring, with whom Cowin, J., joins). I agree with the court’s opinion. I write separately to call attention to *774an issue that was not raised by the parties but has a significant impact on the public interest. The issue is whether a judicial hearing on a petition to withdraw life support systems from a child should be closed to the public simply because it takes place in the context of a care and protection proceeding.
The Supreme Judicial Court Guidelines on the Public’s Right of Access to Judicial Proceedings and Records (2000) begins with the following two sentences: “Judicial proceedings should not be shrouded in secrecy. Access fosters informed public discussion of governmental affairs.” The guidelines then quote Cowley v. Pulsifer, 137 Mass. 392, 394 (1884) (Holmes, J.), where the court said, “It is desirable that the trial of causes should take place under the public eye, not because the controversies of one citizen with another are of public concern, but because it is of the highest moment that those who administer justice should always act under the sense of public responsibility, and that every citizen should be able to satisfy himself with his own eyes as to the mode in which a public duty is performed.” This principle is especially apt in cases that will result, irreversibly, in a loss of life.
Care and protection cases are closed to the public. G. L. c. 119, § 38. The State has a legitimate interest in protecting children from the stigma that may be associated with having parents who are accused of being unfit, or who have been found to be unfit. Orders in care and protection proceedings address these issues “to insure the rights of any child to sound health and normal physical, mental, spiritual and moral development.” G. L. c. 119, § 1, first par. Closed proceedings thus are justified.
The decision to withdraw life support, however, is unlike any other that may be made in a care and protection case. It focuses not only on the child’s health and the best interests of the child, but on whether under the substituted judgment standard the child would, if competent, choose to forgo the use of extraordinary means to sustain life. Custody of a Minor (No. 1), 385 Mass. 697, 703 (1982). This standard is the same standard that is applied in every case involving the issue of withdrawal of life support, regardless of the court or the age of the person who is subject to the withdrawal order. Superintendent of Belchertown State Sch. v. Saikewicz, 373 Mass. 728 (1977). The hearing *775does not implicate the public policy concerns that provide the basis for closing care and protection cases to the public because it involves no accusation of parental unfitness, remediation of parental unfitness, or stigma associated with parental unfitness that the child will carry with her through life. If the order to withdraw life support is made, it is expected that the child will not live to suffer any stigma.
More important is the need for assurance that those seeking to terminate life in fact have the best interests of the child at heart and that the child’s best interests are being served. The public is entitled to know that those seeking the orders are not trying to conceal foul play, or that the expense of maintaining life is not driving the request. Although there is not a hint of these concerns in this case, the best way to ensure that those involved in the petition are in fact working toward the best interests of the child is to open the hearing to public scrutiny.
The need for open proceedings is particularly compelling where an agency of the executive branch of government seeks to persuade the judicial branch of government to withdraw life support. Decisions of this gravity, made with this concentration of government involvement, should be made in public. Withdrawal of life support does not arise solely in the context of a care and protection proceeding. It may arise on a petition of a hospital in the Probate and Family Court or the Superior Court. See, e.g., Matter of Rena, 46 Mass. App. Ct. 335 (1999). Such a hearing would be open to the public unless closed after findings are made conformably with the Uniform Rules on Impoundment Procedure (2005). There is no reason to treat these hearings differently simply because the Department of Social Services is involved.
When care and protection proceedings were first closed to the public by St. 1954, c. 646, § 1, this issue probably had not been anticipated. The most extreme case to arise in the twenty-four years that followed involved an order to provide life-sustaining medical treatment contrary to the parents’ wishes. See Custody of a Minor, 375 Mass. 733 (1978). Medical advances have changed the landscape but the statute remains unchanged. The issue warrants reexamination by the Legislature.